IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                 DIVISION ONE

STATE OF WASHINGTON,                              No. 66295-3-1                        ^
                          Respondent,

                   v.                             UNPUBLISHED OPINION                   o


JASON REEVES LEE,

                          Appellant.              FILED: September 22, 2014

          Schindler, J. — Jason Reeves Lee appeals the imposition of a first time

offender waiver sentence. Lee claims the court did not have the authority to require him

to obtain a mental health evaluation and 24 months of community custody without also

ordering treatment under the first time offender waiver statute, former RCW

9.94A.650(2) (2006). Because Lee's community custody has expired, the appeal is

moot, and the argument in the statement of additional grounds is without merit. We

affirm.

                                           FACTS

          On March 26, 2008, Julien Chu returned home to find the front door lock broken,

the windows shattered, and the house "ransacked." A number of items were missing,

including a safe containing jewelry and a currency collection, two briefcases containing

important documents, as well as other jewelry, electronics, computers, and cameras.
No. 66295-3-1/2


       One of Chu's neighbors reported seeing a car parked outside Chu's home

around the time of the burglary. The police contacted the registered owner of the

vehicle, Jean Reeves. Reeves testified that she gave her son Jason Reeves Lee

permission to use the car during the day.

       Seattle Police Department Detective Danial Conine arrested Jason Reeves Lee

for residential burglary and advised him of his Miranda1 rights. Lee admitted that he

drove two of his friends to Chu's home and "helped in the burglary."

       The State charged Lee with residential burglary. A jury found Lee guilty of

residential burglary.

       Before the sentencing hearing, Lee and the State jointly recommended the court

impose a sentence as a first time offender under former RCW 9.94A.650. In support,
Lee submitted a letter from his aunt stating that Lee had "mental health issues" and

"needs some serious mental health help."

       At the sentencing hearing on October 19, 2010, the court exercised its discretion
to impose a first time offender waiver sentence. The court asked Lee about his mental
health treatment. Lee responded that he had "gone to counseling in the past" but

"wouldn't say that anything is wrong with [him] seriously."
       The court imposed a sentence of90 days, credit for time served, a community
custody condition that Lee "obtain upon release a mental health evaluation, and follow-
up with the treatment recommended by the evaluator, if any is recommended," and 24
months of community custody. When defense counsel pointed out that former RCW
9.94A.650 authorized a community custody term of 24 months only if treatment was

ordered, the court stated that if "the evaluator says there's no treatment available, or
        1 Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L Ed. 2d 694 (1966).
                                                   2
No. 66295-3-1/3


needed, then [Lee] can petition the Court [to strike] the rest of the community custody."

Lee did not object to imposition of the first time offender waiver sentence. Lee never

filed a motion to strike the community custody.

                                        ANALYSIS

       Lee appeals the judgment and sentence imposing the first time offender waiver.

Lee asserts the court did not have the authority to require him to obtain a mental health

evaluation or to impose a 24-month term of community custody.

       The State argues the appeal is moot. Lee concedes the term of community

custody ended in October 2012 but asserts the appeal is not moot because there are

significant and adverse collateral consequences. Lee argues the judgment and

sentence showing the court ordered a mental health evaluation and imposed a 24-

month term of community custody may negatively affect future educational,

employment, and housing opportunities.

       "A case is moot if a court can no longer provide effective relief." In re Cross, 99
Wash. 2d 373, 376-77, 662 P.2d 828 (1983). "As a general rule, we do not consider

questions that are moot." State v. Hunlev, 175 Wash. 2d 901, 907, 287 P.3d 584 (2012).

However, even where an issue is technically moot, we may nevertheless decide it if it

presents matters of continuing and substantial public interest. In re Pers. Restraint of

Mattson, 166 Wash. 2d 730, 736, 214 P.3d 141 (2009).

       In determining whether a case involves the requisite degree of public interest, we

consider (1) the public or private nature the question presented, (2) the desirability of an

authoritative determination for the future guidance of public officers, and (3) the

likelihood that the question will recur. Mattson, 166 Wash. 2d at 736.
No. 66295-3-1/4


       The potential future harms Lee describes do not constitute the kind of "significant

and adverse collateral consequences" that will save an appeal from mootness. See

Cross, 99 Wash. 2d at 377-78 (describing the "significant and adverse" collateral legal

consequences that may be imposed on the basis of a challenged conviction or civil

commitment order). Nor do the issues presented in this case involve matters of

continuing and substantial public interest. See Mattson, 166 Wash. 2d at 736. Although

the question of whether a court has statutory authority to impose a certain condition of

community custody is public in nature, Lee's arguments are particular to the facts of this

case and thus there is little likelihood that the question will recur. See Mattson, 166
Wash. 2d at 736. Nor is there any evidence of a particular need for future guidance.

       Nonetheless, we also conclude the court had the authority to require Lee to

obtain a mental health evaluation and to follow treatment recommendations. We review

de novo the trial court's statutory authority to impose conditions of community custody.

State v. Armendariz, 160Wn.2d106, 110, 156P.3d201 (2007).

       The first time offender waiver statute, former RCW 9.94A.650, gives the

sentencing court broad discretion to impose conditions of supervision that address

rehabilitation. The conditions imposed need not be related to the crime charged.

Former RCW 9.94A.650(2)(b) states that "in addition to crime-related prohibitions," the

court may order an offender to "[u]ndergo available outpatient treatment... or inpatient

treatment." Under the first time offender waiver statute, the court can order community

custody for "up to one year. . . unless treatment is ordered, in which case the period of

community custody may include up to the period of treatment, but shall not exceed two

years." Former RCW 9.94A.650(3)(b).
No. 66295-3-1/5


        Here, the court had the authority to order Lee to obtain a mental health

evaluation and "follow-up with the treatment recommended by the evaluator, if any is

recommended." But in the event the mental health evaluator did not recommend

treatment, the court ruled that Lee could file a motion to strike the community custody.

Lee never filed a motion to strike the condition or community custody.

        Because Lee's appeal of a condition of his first time offender waiver sentence is

moot, and the statement of additional grounds does not raise meritorious issues, we

affirm.2




                                                         SrV Qjl^'i^L
WE CONCUR:




                                                          "V \ J^^Lo./j

                                                                                   u




        2 In his "Statement of Additional Grounds for Review," Lee argues the court erred in denying his
motion to suppress his confession. After the CrR 3.5 hearing, the court ruled that the statement was
admissible because Lee "understood his rights and knowingly, voluntarily and intelligently waived [his
Miranda rights]." Credibility determinations are not subject to review by this court. State v. Camarillo, 115
Wash. 2d 60, 71, 794 P.2d 850 (1990). Lee also contends his attorney provided ineffective assistance of
counsel by failing to pointout a date discrepancy on his confession during the CrR 3,5 hearing or during
trial. But deficient performance is not shown by matters that go to trial strategy or tactics. State v. Studd,
137 Wn,2d 533, 551, 973 P.2d 1049 (1999).